Case 6:20-cv-01032-JAR-KGG Document 1-1 Filed 02/05/20 Page 1 of 6




                           EXHIBIT A
Case 6:20-cv-01032-JAR-KGG Document 1-1 Filed 02/05/20 Page 2 of 6




                           EXHIBIT A
Case 6:20-cv-01032-JAR-KGG Document 1-1 Filed 02/05/20 Page 3 of 6




                           EXHIBIT A
Case 6:20-cv-01032-JAR-KGG Document 1-1 Filed 02/05/20 Page 4 of 6




                           EXHIBIT A
Case 6:20-cv-01032-JAR-KGG Document 1-1 Filed 02/05/20 Page 5 of 6




                           EXHIBIT A
Case 6:20-cv-01032-JAR-KGG Document 1-1 Filed 02/05/20 Page 6 of 6




                           EXHIBIT A
